Citation Nr: 1411992	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiac disability claimed to result from a hospitalization in a Department of Veterans Affairs Medical Center from April 17, 2005, to May 4, 2005.


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the above claim.

In March 2010, the Veteran testified at a personal hearing before the Board at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in October 2010 at which time it was remanded for additional development.  In April 2012, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  As discussed below, and pursuant to such Order, the case must again be remanded to the agency of original jurisdiction for further development in compliance with the Court's Order granting the parties' Joint Motion for Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140   (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case so as to ensure compliance with the Court's April 2013 Order.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran was hospitalized in a VA medical center from April 17, 2005, to May 4, 2005, for coronary artery bypass graft surgery.  He contends that he experienced additional cardiac disability, including a leaky valve and congestive heart failure, as a result of that surgery.  

In October 2010, the Board remanded this matter for additional development.  Specifically, the Board directed that the Veteran's claims file be sent to a physician (i.e., M.D. or D.O.), not affiliated with the SE Louisiana or Gulf Coast Veterans Healthcare Systems, for an opinion as to whether there was additional disability caused by VA treatment during a VA hospitalization from April 17, 2005, to May 4, 2005, and, if so, whether VA fault was involved, and whether the condition was foreseeable, and whether the Veteran gave informed consent.  

As indicated in the April 2013 Joint Motion for Remand, pursuant to the October 2010 Board remand, in July 2011 the RO provided the Veteran a VA heart examination and medical opinion by Dr. Giles of the VA Gulf Coast Veterans Health Care System in Biloxi, Mississippi.  As such, the requested opinion was not provided by a physician not affiliated with the SE Louisiana or Gulf Coast Veterans Healthcare Systems.  Regrettably, a remand is necessary to ensure compliance with the Board's prior remand instructions.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, 11 Vet. App. at 271.
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO shall refer the claims files, and a copy of this REMAND, to a physician (i.e., M.D. or D.O.), NOT affiliated with the SE Louisiana or Gulf Coast Veterans Healthcare Systems, for an opinion as to whether there was additional disability caused by VA treatment during a VA hospitalization from April 17, 2005, to May 4, 2005, and, if so, whether VA fault was  involved, and whether the condition was foreseeable, and whether the Veteran gave informed consent.  The opinion shall address the following questions:

A.  Additional disability due to VA treatment

*  Is it at least as likely as not that there was additional disability resulting from the hospitalization, to include a "leaky valve" and congestive heart failure, diagnosed after discharge?

*  If so, is it at least as likely as not that the additional disability was caused by VA treatment, as opposed to natural progress? 

B.  VA fault

*  Is it at least as likely as not that any additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment?  

*  Is it at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms? 

C.  Foreseeability and informed consent

*  Is it at least as likely as not that the additional disability was an event that was not reasonably foreseeable?  I.e., would a reasonable health care provider have foreseen a risk of any specific additional disability found?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

*  Is it at least as likely as not that the risk of the additional disability was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


